NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Magda Fincham on 09/23/2021.
The application has been amended as follows: 
1. (Currently Amended) A door hanging apparatus including: 
	a ground contacting base; 
	a height adjustment bracket located above the ground contacting base, the height adjustment bracket including a door lifting platform for supporting an underside of a door and a hole through which a leadscrew passes; 
	a leadscrew assembly including the leadscrew, the leadscrew assembly interconnecting the ground contacting base and the height adjustment bracket arranged to vary spacing between the ground contacting base and the height adjustment bracket in response to rotation of the leadscrew of the leadscrew assembly; and 

	whereby rotation of the leadscrew varies spacing of the height adjustment bracket from the ground contacting base, without pivoting of said height adjustment bracket relative to the ground contacting base, for acquiring a desired level of the door for attachment to a door frame; 
	and an upper end of the leadscrew terminates in a coupling assembly; 
	and the coupling assembly is attached to an extension shaft assembly, wherein the coupling assembly comprises a cushioning block with the cushioning block including a cylinder of synthetic rubber.

	11. (Currently Amended) The apparatus according to claim 10, wherein the operator handle is fast with an extension shaft, of the extension shaft assembly, that couples to the leadscrew assembly.  

	13-14 (canceled). 

16. (Currently Amended) The apparatus according to claim [[14]]1, wherein [[the]]an extension shaft, of the extension shaft assembly, is coupled at an angle to the leadscrew by deforming the cushioning block.
Allowable Subject Matter
Claims 1-12 and 15-19 are allowed.

	Regarding claim 1 (Currently Amended), the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “the coupling assembly comprises a cushioning block with the cushioning block including a cylinder of synthetic rubber” together in combination with the rest of the limitations in the independent claim.
	Claim(s) 2-12 and 15-19 are allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/
Primary Examiner, Art Unit 3723                                                                                                                                                                                            September 26, 2021